DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 7 is directed to a system that implements the method of claim 7. The Examiner believes that claim 7 is meant to implement the method of claim 6 and will examine the claims with that interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barrington et al. (U.S. Patent Application Publication 2014/0236916) in view of Greves, JR. (U.S. Patent Application Publication 2015/0163561) in further view of Kawaguchi et al. (U.S. Patent 9,442,905).
As per claim 1, Barrington et al. discloses:
A method of providing relevant messages to a virtual assistant (Abstract and Paragraph [0041]), the method comprising: 
receiving a spoken utterance and corresponding first geolocation information detected by a subsystem of a first system (Paragraphs [0041] & [0050-0052]  - the social media can be submitted via voice input by the user and geolocation of the post is determined); 
parsing the spoken utterance to determine concepts (Figure 5 and Paragraphs [0052-0053] – the input is parsed and keywords & concepts are extracted);
 storing the concepts in a concept database indexed by the corresponding first geolocation information (Figure 4, item 405 and Paragraph [0050-0052] – the content is stored with geotag data after processing ); 
Barrington et al. fails to disclose but Greves, JR. in the same field of endeavor teaches:
receiving second geolocation information detected by a subsystem of a second system (Abstract – Geolocation information and keywords are detected); 
searching the concept database for an index based on the second geolocation information to find a stored concept of the stored concepts (Abstract – the geolocation information and keywords are supplied to a geo-targeting advertisement service); 
searching a natural language expression database using the stored concept as an index to find an assistive natural language expression, wherein the assistive natural language expression includes a constituent part (Figures 3A & 5 and Paragraphs [0032-0036] – the geo-targeting advertising database is searched based on the keywords and geo-location to find appropriate advertisements); and 
sending the assistive natural language expression to the second automobile with the stored concept in place of the constituent part (Figures 3A & 5 and Paragraphs [0032-0036] – the geo-targeting advertising database is searched based on the keywords and geo-location to find appropriate advertisements. The location specific information is then presented as part of the advertisement). 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Barrington et al. with the geotargeting database of Greves, JR. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose but Kawaguchi in the same field of endeavor discloses:
The systems are automobile based (Column 13, lines 50-63 – the system may be a vehicle mounted computer).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Barrington et al. and Greves, JR. with the vehicular mounting of Kawaguchi because it is a case of simple substitution of one known element for another to obtain predictable results.

As per claim 4, the combination of Barrington et al., Greves, JR. and Kawaguchi discloses all of the limitations of claim 1 above. Kawaguchi in the combination further discloses:
the assistive natural language expression sent to the second automobile comprises an advertisement (Column 7, lines 4-18 – advertisements may be shown based on the query and current location).

As per claim 5, the combination of Barrington et al., Greves, JR. and Kawaguchi discloses all of the limitations of claim 1 above. Kawaguchi in the combination further discloses:
A system including one or more processors coupled to memory, the memory loaded with computer instructions to provide relevant messages to an automotive virtual assistant, the computer instructions, when executed on the one or more processors, causing the one or more processors to implement the method of claim 1 (Figure 3 and Column 13, line 48 – Column 16, line 27 – the invention may be implemented in an automobile mounted computer using voice recognition).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Barrington et al. (U.S. Patent Application Publication 2014/0236916), Grevers, JR. (U.S. Patent Application Publication 2015/0163561) and Kawaguchi et al. (U.S. Patent 9,442,905)  in view of Varian et al. (U.S Patent Application Publication 2015/0363802).
As per claim 2, the combination of Barrington et al., Greves, JR. and Kawaguchi discloses all of the limitations of claim 1 above. The combination fails to disclose but Varian et al in the same field of endeavor teaches:
storing an action indicator in an action database indexed by the first geolocation information, the action indicator corresponding to the spoken utterance and the first geolocation information (Paragraphs [0043-0044] – the regional history database includes a history of actions and their geolocations); and searching the action database for an index based on the second geolocation information to find the action indicator, wherein the sending of the assistive natural language expression is conditional based on the action indicator (Paragraphs [0043-0045] – content may be provided based on the current geolocation and previous actions).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Barrington et al., Greves, JR. and Kawaguchi with the action database of Varian et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Barrington et al. (U.S. Patent Application Publication 2014/0236916), Grevers, JR. (U.S. Patent Application Publication 2015/0163561) and Kawaguchi et al. (U.S. Patent 9,442,905) in view of Bishop (U.S Patent Application Publication 2010/0076829).
As per claim 3, the combination of Barrington et al., Greves, JR. and Kawaguchi discloses all of the limitations of claim 1 above. The combination fails to disclose but Bishop in the same field of endeavor teaches:
determining a motion vector associated with the second automobile; and computing a forward projection of the second geolocation information based on the motion vector, wherein the index based on the second geolocation information is the forward projection of the second geolocation (Figure 15 and Paragraphs [0151-0161] – Time and distance traveled are measured and used to projected locations where advertisements will be shown to the user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Barrington et al., Greves, JR. and Kawaguchi with the predicted location of Bishop because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Greves, JR. (U.S. Patent Application Publication 2015/0163561) in view of Barrington et al. (U.S. Patent Application Publication 2014/0236916) in further view of Kawaguchi et al. (U.S. Patent 9,442,905).
As per claim 6, Greves, JR. discloses:
A method of a virtual assistant receiving relevant messages, the method comprising: providing geolocation information detected by a subsystem of a system to a server (Paragraph [0018] – the system can be client server based); and 
receiving, by the subsystem of the system and from the server, an assistive natural language expression (Figures 3A & 5 and Paragraphs [0032-0036] – the geo-targeting advertising database is searched based on the keywords and geo-location to find appropriate advertisements. The location specific information is then presented as part of the advertisement), the received assistive natural language expression being found by: 
searching a concept database for an index based on the geolocation information to find a stored concept (Abstract – the geolocation information and keywords are supplied to a geo-targeting advertisement service); and 
searching a natural language expression database using the found stored concept as an index to find an assistive natural language expression, wherein the assistive natural language expression includes a constituent part, wherein the assistive natural language expression is received by the subsystem of the system with the stored concept in place of the constituent part (Figures 3A & 5 and Paragraphs [0032-0036] – the geo-targeting advertising database is searched based on the keywords and geo-location to find appropriate advertisements. The location specific information is then presented as part of the advertisement).
Greves, JR. fails to disclose but Barrington et al. in the same field of endeavor teaches:
the concept database is obtained from a subsystem of another automobile along with a spoken utterance having been parsed to determine the concept (Figure 5 and Paragraphs [0050-0053] – the input is parsed and keywords & concepts are extracted, then stored in a database with geotag information)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Greves, JR. with the concept database of Barrington et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose but Kawaguchi in the same field of endeavor discloses:
The systems are automobile based (Column 13, lines 50-63 – the system may be a vehicle mounted computer).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Greves, JR. and Barrington et al. with the vehicular mounting of Kawaguchi because it is a case of simple substitution of one known element for another to obtain predictable results.

As per claim 7, the combination of Greves, JR., Barrington et al. and Kawaguchi discloses all of the limitations of claim 6 above. Kawaguchi in the combination further discloses:
A system including one or more processors coupled to memory, the memory loaded with computer instructions to provide relevant messages to a user of an automotive virtual assistant, the computer instructions, when executed on the one or more processors, causing the one or more processors to implement the method of claim 7 (Figure 3 and Column 13, line 48 – Column 16, line 27 – the invention may be implemented in an automobile mounted computer using voice recognition).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677